Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 10/29/2020 have been considered and accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method comprising: 
“at a user plane function, 
sending, to a control plane function based on the detecting, a message which indicates a request for QoS Flow handling due to flow degradation, the message including information associated with the dedicated QoS Flow; and
receiving, from the control plane function and responsive to sending the request for QoS Flow handling due to flow degradation, a message which indicates a session modification request, for deleting a selected QoS Flow or downgrading a QoS of the selected QoS Flow” in combination with other recited elements in claim 1.

The present application also relates to a method comprising: 
“at a control plane function, 
receiving, from the user plane function, a message which indicates a request for QoS Flow handling, the message including information associated with the dedicated QoS Flow and indicating that the traffic has a packet loss or delay that is outside a limit set by a threshold value; 
electing one of a plurality of QoS Flows which are routed via the user plane function; and 
sending, to the user plane function, a message which indicates a session modification request for deleting the selected QoS Flow or downgrading a QoS of the selected QoS Flow” in combination with other recited elements in claim 7.

The present application also relates to a method comprising: 
“at a user plane function,
sending, to a control plane function, a message which indicates a request for creating a dedicated QoS Flow for traffic for the application for the UE, the message including flow metadata and an application identifier obtained in detecting the initial traffic, 
wherein the dedicated QoS Flow is created for the traffic for the application for the UE based on a selected QoS policy associated with the application identifier” in combination with other recited elements in claim 12.

The present application also relates to a method comprising: 
“at a control plane function, 
receiving, from a user plane function, a message which indicates a request for creating a dedicated Quality of Service (QoS) flow for traffic for an application for a user equipment (UE), the message including flow metadata and an application identifier associated with the application; 
selecting one of a plurality of QoS policies based on the application identifier; and 
sending, to the user plane function, a message which indicates a session modification request for configuring one or more rules of the selected QoS policy at the user plane function for the dedicated QoS Flow for the traffic for the application for the UE” in combination with other recited elements in claim 21.

The closest prior art, Dao et al. (US Publication 2020/0145876 A1), teaches a packet delay budget PDB for sending packets of delay critical GBR QoS flow and determines when the packet delay exceeds the end-to-end E2E PDB of a delay critical GBR QoS flow. Dao further teaches sending a packet handling policy PHP from a control plane function to other functions for instructing devices in the user plane on how to handle delayed packets and implementing PHP to indicate whether to drop the packets when the packet delay exceeds the E2E PDB of a delay critical GBR QoS flow.

	A second prior art, Wang et al. (US Publication 2008/0008093 A1), teaches when the detected packet loss rate of a QoS flow exceeds a triggering threshold for consecutive evaluation windows, it causes a significant application performance degradation.  The degradation condition will trigger a flow termination request to alleviate the congestion.  Specifically, a congestion relief controller may selectively terminate at least one of the flows of QoS traffic packets in order to maintain an optimal overall performance for the aggregate QoS traffic when transport congestion happens.

	However, Dao and Wang, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471